Citation Nr: 0021948	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO) in which service 
connection for bilateral hearing loss was denied.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from bilateral hearing loss, which can be related 
to his period of active duty.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
for sensorineural hearing loss may be granted if manifest to 
a compensable degree within 1 year of separation from 
service.  However, the veteran is under an obligation to 
establish a well-grounded claim.

In order to establish service connection, the following three 
elements must be satisfied: 1) the existence of a current 
disability; 2) the existence of a disease or injury in 
service, and 3) a relationship or nexus between the current 
disability and a disease contracted or an injury sustained in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The nexus between service and the current disability 
can be satisfied by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

The veteran, who served during a period of war, has appealed 
the denial of service connection for bilateral hearing loss.  
At the June 1997 RO hearing the veteran testified that he 
developed ear problems in 1945 while stationed in Hawaii in 
the 1114 Field Artillery Battalion near Peal Harbor.  He 
reported that he developed a pain in the right ear and was 
treated by North American specialists.  The veteran stated 
that he began to notice hearing loss around 1944 or 1945 
while he was in the Artillery Unit.  He indicated that after 
discharge he went to work in aluminum paints and that his 
ears bothered him, but he could not miss any days from work.  
The veteran testified that he saw Dr. Hrab, a general 
practitioner, around 1950 and that he was treated by Dr. 
Sanchez, but no records were available.  He reported that he 
was treated at the VA Hospital in San Juan in the 1960's.  

The DD214 showed that the veteran was not involved in any 
battles or campaigns.  Therefore, the Board concludes that 
the veteran was not in combat and is not entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991).  However, 
his military occupational specialty was a light artillery gun 
crewman and he received the Asiatic Pacific Theater Service 
Medal and 6 Overseas Service Bars showing his service outside 
of the continental United States.  Therefore, on a factual 
basis, the Board accepts that the veteran was exposed to 
noise during service.  38 U.S.C.A. § 1154(a) (West 1991).

Most of the veteran's service medical records were not 
available due to a fire at the National Personnel Records 
Center.  However, his December 1945 report of physical 
examination prior to discharge from active duty indicated 
that his hearing was 15/15 in both ears.  No ear 
abnormalities were noted.  

The VA examined the veteran in March 1980 and his ears were 
normal.  The May 1985 audiogram provided pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
55
60
45
LEFT
20
25
40
45
32.50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  The 
impression was high frequency sensorineural hearing loss from 
1500 hertz up in the right ear and from 3000 hertz up in the 
left ear.  

VA outpatient treatment records revealed that the veteran 
complained of hearing loss in 1989.  In January 1990 and 
March 1990 the diagnosis was sensorineural hearing loss.  The 
April 1990 evaluation was mild to severe hearing loss, with a 
normal compliance of the tympanic membrane in the right ear.  
The speech reception was mildly affected with normal speech 
discrimination ability.  The left ear had normal hearing up 
to 1000 hertz, with mild to moderately severe sensorineural 
high frequency loss from 1500 hertz up to 8000 hertz.  The 
tympanogram showed a normal compliance of the tympanic 
membrane.  The acoustic reflex activity was present at low 
sensation levels when the probe was in the left ear.  Absence 
reflex decay.  The speech reception was within normal limits, 
with normal speech discrimination ability.  Strong otitis 
externa was noted in the right ear.  

The April 1990 audiogram provided pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
60
60
36.50
LEFT
25
40
55
55
43.75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  

The veteran was seen in the VA audiology clinic in February 
1992.  The assessment was right ear mild to severe 
sensorineural hearing loss with a normal compliance of the 
tympanic membrane, but a negative pressure in the middle ear 
indicative of Eustachian tube dysfunction.  The acoustic 
reflex activity was not observed due to constant movements in 
the compliance.  The reception was mildly affected with 
normal speech discrimination ability.  The veteran's left ear 
hearing was normal up to 1000 hertz with a mild to moderately 
severe sensorineural high frequency loss from 1500 hertz to 
8000 hertz.  The tympanogram showed a normal compliance of 
the tympanic membrane.  The acoustic reflex activity was not 
observed due to constant movements in the compliance.  The 
speech reception was in the border limits of normality with 
normal speech discrimination ability.  The February 1992 
audiogram provided pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
55
50
45.25
LEFT
25
35
50
55
41.25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  

A private hearing center report, dated October 1995, showed 
that the veteran was treated for bilateral sensorineural 
hearing loss slight to moderate severe in high frequencies.  
The audiogram provided pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45

60
46.66
LEFT
35
45

55
45

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  

A private medical certificate, dated June 1997, showed that 
the veteran was seen for the first time in October 1995 with 
complaints of hearing loss.  The objective findings of the 
examination were compatible with moderately severe 
sensorineural hearing loss.  

VA outpatient treatment records showed that the veteran was 
seen in the ENT clinic and the audiology clinics from April 
1998 to March 2000.  In April 1998 and August 1998 the 
diagnosis was sensorineural hearing loss.  

The February 2000 audiogram provided pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
60
65
56.25
LEFT
40
50
60
65
53.75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left ear.  The 
impression was that puretone air conduction thresholds showed 
mild to severe sensorineural hearing loss.  Speech 
discrimination ability was decreased in both ears.  

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of frequencies 1,000, 2,000, 3,000 or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

The claim for service connection for bilateral hearing loss 
is not well grounded.  There is no competent evidence of 
hearing loss or hearing loss disability during active service 
or sensorineural hearing loss within 1 year of separation 
from service.  The veteran's active service ended in December 
1945; hearing loss was first shown in May 1985, almost 40 
years after separation from service.  This case is devoid of 
medical opinions linking the veteran's current bilateral 
hearing loss to his active service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


